United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-1911
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

 Mauricio Eduardo Bayardo Chan, also known as Amigo, also known as Friend,
                          also known as Mexico

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                  Appeal from United States District Court
                 for the Northern District of Iowa - Dubuque
                                ____________

                         Submitted: January 24, 2020
                           Filed: February 6, 2020
                                [Unpublished]
                               ____________

Before SHEPHERD, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.
       Mauricio Chan appeals after he pled guilty to drug and money-laundering
offenses, and the district court1 imposed a 300-month prison term. His counsel filed
a brief under Anders v. California, 386 U.S. 738 (1967), suggesting that the district
court erred in applying three Guidelines enhancements.

       Even assuming the district court erred in applying the challenged
enhancements, we conclude that any such error was harmless, in light of the court’s
statements at sentencing that Chan’s sentence was independent of the court’s
Guidelines calculations, that the sentence was based on the 18 U.S.C. § 3553(a)
factors, and that the court believed the same sentence would have been appropriate
even if it had not applied the enhancements. See United States v. LaRoche, 700 F.3d
363, 365 (8th Cir. 2012) (misapplication of Guidelines is harmless if district court
would have imposed same sentence had it not relied on invalid factor); see also
United States v. Davis, 932 F.3d 1150, 1152 (8th Cir. 2019) (declining to address
argument that district court erred in calculating Guidelines, in light of alternative
sentencing determination that rendered issue moot).

      Finally, we have independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no non-frivolous issues. Accordingly, we affirm.
                      ______________________________




      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.

                                         -2-